DETAILED ACTION

The terminal disclaimer filed on 23 February 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent 11,078,312 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Copies of the Information Disclosure Statements filed 13 December 2019 and 20 March 2020 have been attached including the appropriate dates for references #155, #160, #161, and #162 in the 13 December 2019 IDS and reference #8 in the 20 March 2020 IDS.

The following is an examiner’s statement of reasons for allowance.
	The invention as claimed is directed to a crosslinked direct current power cable comprising a conductor surrounded by, in order, an inner semiconductive layer, an insulation layer, and an outer semiconductive layer.  Prior to crosslinking, the insulation layer consists of a polymer composition having an electrical conductivity of 45 fS/m or less and consisting of a polyolefin, an antioxidant, a peroxide, and optionally a scorch retarder.  The peroxide is present at less than 30 mmol -O-O-/kg polymer composition.  The polyolefin is, prior to crosslinking, an unsaturated low density polyethylene homopolymer or copolymer containing vinyl groups in an amount that is higher than 0.05/1000 carbon atoms and 0.82/1000 carbon atoms or less.
	Kammel et al. (US 4,049,757 A) represents the closest prior art.  However, Kammel et al. does not teach or fairly suggest the use of an insulation that consists of an antioxidant, a 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAMSEY E ZACHARIA whose telephone number is (571)272-1518.  The best time to reach the examiner is in the mornings on Monday through Friday.
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho, can be reached on 571 272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 

/RAMSEY ZACHARIA/Primary Examiner, Art Unit 1787